SHIRLEY S. ABRAHAMSON, J.
(dissenting). Perhaps the legislature should provide for restitution for delinquency petitions that have been dismissed, but it has not. I therefore dissent.
First, the statutes do not authorize read-ins in juvenile cases. The statutes governing dispositional orders make no reference to reading in charges that have been dismissed. I do not believe the court should permit read-ins without statutory authorization.
Second, the restitution statute in the Children's Code, sec. 48.34(5)(a), provides for restitution only for damage resulting from a delinquent act which the child "is found to have committed." In this case the circuit court found that the child committed only one burglary. The second charge of burglary was dismissed. Because no court found that the child committed the second bur-*882giary, no statutory authority exists for the court to order restitution relating to the second charge of burglary. Cf. Hughey v. United States, — U.S. —, 109 L. Ed. 2d 408 (1990) (interpreting federal restitution order as limited to offense of conviction).
Third, although the child admitted the second burglary, he denied stealing $900 during that burglary. Burglary and theft are two separate offenses.11 do not think that restitution can be ordered for the value of property the state alleges was stolen on the basis of a read-in for a burglary when the child consistently denies the theft.2
For the reasons set forth, I dissent.
I am authorized to state that Chief Justice Nathan S. Heffernan joins this dissent.

In the Interest of I. V., 109 Wis. 2d 407,326 N.W.2d 127 (Ct. App. 1982), the court of appeals held that the juvenile court can order restitution for property stolen when the child admitted the burglary and the court found the child delinquent. In that case, however, in contrast to this case, the delinquent did not deny the theft.